Citation Nr: 0713885	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the interruption of the veteran's Vocational 
Rehabilitation Program benefits pursuant to Chapter 31, Title 
38, United States Code, was proper.

(The issue of entitlement to service connection for a 
neurological disorder of the right leg will be the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from November 1999 to February 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefit sought on 
appeal.  (The veteran has relocated to the jurisdiction of 
the RO in Atlanta, Georgia.)


FINDING OF FACT

The veteran failed to cooperate in obtaining mental health 
services and her training program was interrupted as not 
reasonably feasible based on this failure to cooperate.


CONCLUSION OF LAW

The requirements for interruption of the veteran's Vocational 
Rehabilitation Program benefits under the provisions of 
Chapter 31, Title 38, United States Code have been met.  
38 U.S.C.A. §§ 3111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 21.197, 21.362, 21.364 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to insure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  While 
there was a letter sent to the veteran dated in June 2004 
which addressed her claim for vocational rehabilitation 
benefits, it is not clear that this letter satisfies the 
requirements of 38 U.S.C.A. § 5103(a).  However, it is not 
clear that such notice is necessary in this case.

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims held that the 
Veterans Claim Assistance Act of 2000, with it's expanded 
duties to notify and assist, is not applicable to certain 
cases, pointing out that the statute at issue was not found 
in Title 38, United States Code, Chapter 51.  Likewise, the 
statute at issue in this matter is not found in Chapter 51, 
rather it is found in Chapter 31.

In any event, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "if a formal claim for 
educational assistance is incomplete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
all relevant and probative evidence is contained in the 
veteran's counseling/evaluation rehabilitation folder 
pertaining to her application for Chapter 31 benefits and the 
evaluations and counseling records generated in connection 
with that application.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).   The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2). The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).  

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status.  38 C.F.R. § 21.182.  Once the existence 
of a qualifying service-connected disability is established 
under 38 C.F.R. § 21.40(a), an "initial evaluation" is 
scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation, the veteran then 
progresses to "evaluation and planning status."  See 38 
C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning 
status, it is determined whether the veteran has an 
employment handicap under 38 C.F.R. § 21.40(b) and whether 
achievement of a vocational goal is feasible, and a plan is 
developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status", as was 
the case with this veteran's claim.  38 C.F.R. § 21.57(a).  
See 38 C.F.R. § 21.188 (outlining the procedures for moving 
an applicant from "evaluation and planning" status to 
"extended evaluation" status).  If the veteran completes 
"evaluation and planning status," he or she moves to 
"rehabilitation to the point of employability" status; from 
there progresses to "employment services" status; and from 
there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 
21.190, 21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when: 
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) if a veteran does not begin or continue 
the rehabilitation process, his or her case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or re-entrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling Officer shall 
review each case in which discontinuance is being considered 
for a veteran with a service-connected disability rated 50 
percent or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find that: (1) the reason for the discontinuance has been 
removed; and (2) VA has determined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for re- 
entrance into a rehabilitation program found in 38 C.F.R. § 
21.364.  VA is obligated to establish appropriate procedures 
to follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow up is to determine 
whether: (1) the reasons for discontinuance may have been 
removed, and reconsideration of eligibility and entitlement 
is possible; or (2) the veteran is employed, and criteria for 
assignment to rehabilitated status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

        (a) General. The successful development and 
implementation of a program of rehabilitation services 
require the full and effective participation of the veteran 
in the rehabilitation process.

(1) The veteran is responsible for satisfactory 
conduct and cooperation in developing and 
implementing a program of rehabilitation services 
under Chapter 31;
(2) The staff is responsible for insuring 
satisfactory conduct and cooperation on the 
veteran's part; and
(3) VA staff shall take required action when the 
veteran's conduct and cooperation are not 
satisfactory. (See § 21.364)

(b) VA responsibility. VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of:

(1) The services and assistance which may be 
provided under Chapter 31 to help the veteran 
maintain satisfactory cooperation and conduct and 
to cope with problems directly related to the 
rehabilitation process, especially counseling 
services;
(2) Other services which VR&C staff can assist the 
veteran in securing through non-VA programs; and
(3) The specific responsibilities of the veteran in 
the process of developing and implementing a 
program of rehabilitation services, especially the 
specific responsibility for satisfactory conduct 
and cooperation.

(c) Veteran's responsibility.  A veteran requesting or being 
provided services under Chapter 31 must:

(1) Cooperate with VA staff in carrying out the 
initial evaluation and developing a rehabilitation 
plan;
(2) Arrange a schedule which allows him or her to 
devote the time needed to attain the goals of the 
rehabilitation plan;
(3) Seek the assistance of VA staff, as necessary, 
to resolve problems which affect attainment of the 
goals of the rehabilitation plan;
(4) Conform to procedures established by VA 
governing pursuit of a rehabilitation plan 
including:
(i) Enrollment and reenrollment in a 
course;
(ii) Changing the rate at which a course 
is pursued;
(iii) Requesting a leave of absence;
(iv) Requesting medical care and 
treatment;
(v) Securing supplies; and
(vi) Other applicable procedures.
(5) Conform to the rules and regulations of the 
training or rehabilitation facility at which 
services are being provided.

(d) Responsibility for determining satisfactory conduct and 
cooperation. VR&C staff with case management responsibility 
in the veteran's case will:
(1) Monitor the veteran's conduct and cooperation 
as necessary to assure consistency with provisions 
of paragraph (c) of this section.
(2) Provide assistance which may be authorized 
under Chapter 31, or for which arrangements may be 
made under other programs to enable the veteran to 
maintain satisfactory conduct and cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that:

(1) The unsatisfactory conduct or cooperation of 
such veteran will not be likely to recur; and
(2) The rehabilitation program which the veteran 
proposes to pursue (whether the same or revised) is 
suitable to such veteran's abilities, aptitudes, 
and interests.

(b) Unsatisfactory conduct or cooperation exists. When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:

(1) Discuss the situation with the veteran;
(2) Arrange for services, particularly counseling 
services, which may assist in resolving the 
problems which led to the veteran's unsatisfactory 
conduct or cooperation;
(3) Interrupt the program to allow for more intense 
efforts, if the unsatisfactory conduct and 
cooperation persist.  If a reasonable effort to 
remedy the situation is unsuccessful during the 
period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating 
circumstances are found.  When mitigating 
circumstances exist, the case may be continued in 
"interrupted" status until VA staff determines the 
veteran may be reentered into the same or a 
different program because the veteran's conduct and 
cooperation will be satisfactory, or if a plan has 
been developed, to enable the veteran to reenter 
and try to maintain satisfactory conduct and 
cooperation. Mitigating circumstances include:
(i) The effects of the veteran's service 
and nonservice-connected condition;
(ii) Family or financial problems which 
have led the veteran to unsatisfactory 
conduct or cooperation; or
(iii) Other circumstances beyond the 
veteran's control.

A review of the evidence of record discloses that the veteran 
was found to be entitled to vocational rehabilitation 
services based on a finding of a serious employment handicap.  
Vocational assessment resulted in a recommendation for the 
development of an individual extended evaluation plan in 
August 2000.  In November 2000 an individual extended 
evaluation was developed and in March 2001 the veteran 
reviewed and signed the plan.  

In August 2001, the veteran's counselor reported that the 
veteran in need of urgent evaluation and treatment as a 
result of anxiety and stress problems which were interfering 
with her ability to complete training.  The veteran was seen 
at the VA Medical Center in October 2001 and following an 
evaluation was given provisional diagnoses of psychosis not 
otherwise specified, rule out delusional disorder, rule out 
schizophrenia, paranoid type, and rule out substance abuse.  
The veteran was referred to a psychiatry comprehensive day 
treatment program.  An entry three days later in VA medical 
records indicated that the veteran did not show for her 
scheduled screening evaluation.  A telephone conversation 
with the veteran indicated that she was not interested in 
coming to the day hospital program and that she had been 
under the impression that she would be having psychological 
testing.  

A Special Report of Training for the period of time between 
October and December 2001 reflects that the veteran had 
contacted the Regional Office and indicated that she wanted 
to resume her participation in the vocational rehabilitation 
program as soon as possible.  It was noted that she had been 
advised on several occasions that she would be expected to 
complete a psychological evaluation before a new plan of 
services could be developed.  

The veteran underwent psychological testing in January 2002 
and a report dated in February 2002 is of record.  The 
testing concluded with findings of a mixed personality 
disorder with primarily narcissistic, paranoid and borderline 
features and a receptive speech disorder.  It was noted that 
the veteran was unlikely to be unable to function adequately 
in primarily interpersonal environments due to her malignant 
personality functioning and that she appeared to be a poor 
candidate for psychotherapy.  An April 2002 Request for 
Medical Services indicated that the veteran had been seen for 
a psychiatric evaluation and needed a follow up to discuss 
the results.  Also a further evaluation regarding possible 
auditory processing problems was suggested.

A case conference pertaining to the veteran's vocational 
rehabilitation was conducted in August 2002 which included 
individuals from the Regional Office, Vocational 
Rehabilitation and the VA Medical Center.  All parties were 
in agreement that the veteran needed a comprehensive 
psychological assessment.  It was noted that in order to be 
actively enrolled in the program the veteran needed to comply 
with a case plan that included being enrolled in a 
comprehensive psychiatric treatment program.  It was noted 
that she had continued to display loose, tangential and 
bizarre behavior.  As of that date the veteran had refused 
all psychiatric treatment since the original psychiatric 
testing in January.  A case note dated in December 2005 
indicated that there had been no contact from the veteran to 
the interrupt/discontinue letters sent recently and that she 
had not sought treatment for her mental health issues as 
instructed by her vocational rehabilitation counselor.

Based on this record, the Board finds that the RO's placement 
of the veteran's Chapter 31 benefits in an interrupted status 
was proper.  VA regulations clearly provide that a veteran's 
vocational rehabilitation program may be placed in an 
interrupted status and that it may be done so if a veteran's 
conduct or cooperation becomes unsatisfactory.  38 C.F.R. 
§ 21,197(b), (c).  Furthermore, 38 C.F.R. § 21.362 provides 
that it is the veteran's responsibility to cooperate with the 
VA staff in carrying out the initial evaluation in developing 
a rehabilitation plan and to conform to the procedures 
established by VA governing the pursuit of the rehabilitation 
plan including requesting medical care and treatment as 
recommended in the rehabilitation plan.  38 C.F.R. 
§ 21.362(c).

Having agreed to the rehabilitation plan and then failed to 
request the medical care and treatment recommended by the 
plan, the veteran's counselor was correct in requesting that 
her case be placed in interrupted status.  It was determined 
that the veteran's physical and mental conditions precluded 
the chances for completion of training for a vocational goal 
and that the achievement of the vocational goal was not 
reasonably feasible - i.e.,  the individuals reviewing the 
veteran's case have determined that she required mental 
health services and a statement from her treating physician 
that she is ready for employment before she may reentered the 
Chapter 31 program.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's Chapter 31 benefits 
were properly interrupted based on her failure to cooperate 
with the VA in pursuing the plan of vocational 
rehabilitation.  As preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The interruption of the veteran's vocational rehabilitation 
program benefits pursuant to Chapter 31, Title 38, United 
States Code, was proper and the appeal is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


